DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 19 September 2019 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, and 10-20 is/are rejected under 35 U.S.C. 103 as unpatentable over Pastore et al. (US Publication no. 2008/0221636) in view of Thompson (US Patent no. 5,360,437).

	Pastore et al. is considered to substantially describe the invention as claimed, however does not teach that the pacing sequence is initiated based on the time of an applied chemotherapy and that the pacemaker is not-reconfigurable for delivering the cardiac pacing according to a pacing mode other than the cardioprotective mode.  The Examiner submits that the limitations amount to a recitation of the intended use of the pacing device and a new use for an old structure.  First, limiting the device for use in a cancer patient is the intended use of the pacing device.  The present claims fail to provide any sufficient structural feature that significantly limits the device for exclusively for this purpose.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The circuitry and pacing modes described by Pastore et al. is configured to provide pacing therapy in the  in its normal and usual operation, would necessarily perform the method claimed.  The present specification teaches that chemotherapy effects the heart in the same manner as a myocardial infarction and cardiac ischemia (para 49), wherein cardioprotective pacing techniques such as described by Pastored et al. are conventionally used to ameliorate said effects.  The pacing applied by Pastore et al. necessarily protects the heart from such effects regardless of the etiology.  Thus, the claimed method is considered directed to the discovery of a new use for an old structure based on the normal and usual operation of the old structure.  Therefore the method claimed is considered to be anticipated by the prior art device.  As demonstrated by citations in Pastore et al., the intermittent pacing mode described therein, in its normal and usual operation, provide pacing having the claimed features, wherein the outcome of the pacing contributes the same desired cardioprotective effects.  
Last, while Pastore et al. does teach the application of other pacing modes, Pastore et al. does not provide any teaching to limit the device to a single mode.  Thompson teaches that multi-mode pacemakers have many disadvantages over single-mode systems (col 2 lines 20-38).  Namely, multi-mode pacemakers are typically larger, heavier, and more expensive than single mode systems.  Additionally, the costs of multi-mode systems incurred by research and development, testing, manufacturing, battery consumption, and failure rates are generally much higher.  Since the intended use of the claimed invention pertains to a readily diagnosed condition that only requires a single mode of operation, limiting the device of Pastore et al. renders the expense and sophistication of a multi-mode system unnecessary and undesirable.  Therefore, the   
In regard to claim 2, in Pastore et al. the intermittent cardioprotective pacing is initiated based on a command signal such as a predetermined schedule, or based on one or more sensed physiological conditions such as patient activity, patient posture, or cardiac signal relating to heart rate (para 33 and 55).
In regard to claim 6, in Pastore et al. the intermittent cardioprotective pacing session is initiated according to session frequency (i.e., a schedule, para 33).
In regard to claims 10 and 18, Pastore et al. includes a pacing adjuster circuit 234 for adjusting one or more pacing parameters of the intermittent cardioprotective pacing sequence based on one or more sensed physiological signals, wherein the physiological signals include cardiac signals (para 28, 33, 35, and 39).
In regard to claims 11 and 12, Pastore et al. senses and adjusts pacing based on parameters related to heart rate and atrioventricular delay (para 35, 38, and 39).  Modification of the parameters as claimed is considered obvious based on routine optimization of therapy.
In regard to claims 13, 19, and 20, the intermittent cardioprotective pacing of Pastore et al. is to be delivered when a patient is in low metabolic demand or state of resting.  Should the patient be determined to be exercising or in an active state (i.e., an inhibiting event), based on a sensed physiological signal, activity signal, posture signal, 
In regard to claim 15, the system of Pastore et al. includes (figure 3) a pacing output circuit 226, a pacing controller 328, a pacing sequence initiator 330, wherein initiator 330 may initiate pacing based on command from signal analyzer 324 and sensors 322 (para 32-33).
In regard to claim 16, Pastore et al. includes an external system that communicates with the implantable device via wireless telemetry (para 22, 26-27).
In regard to claim 17, Pastore et al. includes a stress augmentation pacing timer 332 which is considered capable of providing the claimed functions (para 34).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as unpatentable over Pastore et al. (US Publication no. 2008/0221636) in view of Thompson (US Patent no. 5,360,437), further in view of Baynham et al. (US Publication no. 2008/0071315).
In regard to claim 3, Pastore et al. in view of Thompson is considered to substantially suggest the method as claimed, however does not teach that the cardiac pacing is provided by a leadless device.  Baynham et al. describes a method for applying cardioprotective pacing during an angioplasty therapy (para 22 and 26).  The cardioprotective pacing is applied by a conventional pacemaker (para 26), wherein Baynham et al. also teach that the disclosed methods may also be implemented with a leadless device (para 31).  In view of this, modification of the pacemakers in Pastore et al. and Thompson et al. to be a leadless device is considered to have been obvious to 

Claim(s) 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as unpatentable over Pastore et al. (US Publication no. 2008/0221636) in view of Thompson (US Patent no. 5,360,437), further in view of Shuros et al. (US Patent no. 8,452,400).
In regard to claims 4, 5, and 7-9, Pastore et al. in view of Thompson substantially suggest the invention as claimed, however do not teach the timing of the cardioprotective pacing with the application of a secondary therapy such as chemotherapy.  Shuros et al. teaches applying cardioprotective pacing during a revascularization procedure in order to protect the heart and reduce injury from ischemic events that may arise during the procedure (col 2 lines 16-37).  Shuros et al. provide a timing diagram to initiate cardiac protection pacing sequence based on the timing sequence of the cardiac revascularization procedure (col 5 line 55 – col 6 line 45).  The timing sequence is considered similar to the timing requirements as claimed.  Though Shuros et al. is not directed to chemotherapy as an adjunct therapy for initiating cardio protective pacing, it is considered to demonstrate the initiation of cardiac protective pacing based on another non-electrical therapy in order to protect the heart and reduce injury from the other therapy.  Additionally, Shuros et al. provides cardio protective pacing in a manner similar to that of Pastore et al., and is considered to necessarily achieve the same intended result for protecting heart tissue regardless of the source of injury.  In view of this, it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify Pastore et al. and Thompson et al. to time the application of pacing pulses with another applied therapy in order to maximize the benefit from the pacing pulses.  The modification is considered to comprise the application of a known technique to a known device to yield a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 February 2021